Citation Nr: 1724978	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-34 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a nasal disability.

6.  Entitlement to service connection for a lower back disability.

7.  Entitlement to service connection for an acquired psychiatric disability, claimed as post-traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction for the Veteran's claims is now with the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing for the issues on appeal.  This hearing was scheduled in April 2017, but the Veteran failed to appear.  The record establishes the Veteran did not receive notice of the hearing because he moved from Florida to Georgia in March 2017.  The Veteran has requested the hearing be rescheduled.  See 38 C.F.R. § 20.702(d) (2016) (indicating a hearing can be rescheduled if an appellant establishes good cause for his or her failure to appear).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

